Case 1:19-cv-22942-BB Document 15 Entered on FLSD Docket 12/30/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-22942-BLOOM/Louis

 KEITH ICE,

          Plaintiff,

 v.

 CARNIVAL CORPORATION,

        Defendant.
 ________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Notice of Settlement, ECF No. [14], filed on

 December 30, 2019, that indicates that the parties have reached a settlement of the claims asserted

 in this case.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The above-styled action is administratively CLOSED without prejudice to the parties

                 to file a settlement agreement for the Court’s consideration and/or appropriate

                 dismissal documentation.

           2. The Clerk of Court shall CLOSE this case for administrative purposes only.

           3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 1:19-cv-22942-BB Document 15 Entered on FLSD Docket 12/30/2019 Page 2 of 2
                                                  Case No. 19-cv-22942-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on December 30, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                         2
